EXHIBIT 10.50

[littelfuslogo.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LITTELFUSE, INC. SUPPLEMENTAL RETIREMENT

 

AND SAVINGS PLAN


 

 

 

 

 

(Restated effective January 1, 2017)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

PREAMBLE

 

The Littelfuse, Inc. Supplemental Retirement and Savings Plan (the “Plan”) sets
forth the terms and conditions for a nonqualified retirement benefit to be paid
by Littelfuse, Inc. (the “Company”) to Participants and for certain base salary
amounts to be deferred under the Plan by the Participants.

 

The purpose of the Plan is to reward each Participant for his/her service and
commitment to the Company and to provide an incentive for the Participant to
continue his/her service with the Company into the future. The Plan is intended
to, and shall be interpreted to, comply in all respects with Code Section 409A
and those provisions of ERISA applicable to an unfunded plan maintained
primarily to provide deferred compensation benefits for a “select group of
management or highly compensated employees.”

 

ARTICLE 1
DEFINITIONS

 

1.1     “Account” means the bookkeeping account, including each Plan Year
Subaccount and any subaccounts thereunder, as established for the Participant
under this Plan pursuant to Article 4.

 

1.2     “Beneficiary” or “Beneficiaries” means the person, persons or entity
designated to receive a Participant’s Accounts following the Participant’s
death, as described in Section 7.1.

 

1.3     “Board” means the Board of Directors of the Company.

 

1.4     “Change in Control” means any of the following events:

 

(a)     Change in Ownership. The acquisition by any individual, entity or group
(a “Person”) of ownership of stock of the Company that, together with stock held
by such Person, constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company. However, if any Person is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company, the acquisition of additional stock by the
same Person is not considered to cause a change in ownership of the Company (or
to cause a “Change in Effective Control” of the Company as described below). An
increase in the percentage of stock owned by any one Person as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this paragraph. This
paragraph applies only when there is a transfer of stock of the Company (or
issuance of stock of the Company) and stock in the Company remains outstanding
after the transaction.

 

(b)     Change in Effective Control. (i) The acquisition by any Person, during
the 12-month period ending on the date of the most recent acquisition by such
Person, of ownership of stock of the Company possessing 30% or more of the total
voting power of the stock of the Company; or (ii) the replacement of a majority
of members of the Board during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of such
Board prior to the date of the appointment or election. A change in effective
control also may occur in any transaction in which either of the two
corporations involved in the transaction has a “Change in Ownership” or “Change
in Ownership of a Substantial Portion of the Company’s Assets.” If any one
Person is considered to effectively control the Company, the acquisition of
additional control of the Company by the same Person is not considered to cause
a change in the effective control of the Company (or to cause a “Change in
Ownership” of the Company as described above).

 

 
Page 1

--------------------------------------------------------------------------------

 

 

(c)     Change in Ownership of a Substantial Portion of Assets. The acquisition
by any Person, during the 12-month period ending on the date of the most recent
acquisition by such Person, of a substantial portion of the assets from the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition(s). For this purpose, “gross fair market
value” means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.

 

In the event of any conflict between the definition contained in this Section
and the definition of “Change in Control” as defined in Code Section 409A, Code
Section 409A will govern. No Change in Control will be deemed to have occurred
in the event of a transfer to an entity that is controlled by the shareholders
of the transferring corporation immediately after the transfer, within the
meaning of Treasury Regulations Section 1.409A-3(i)(5)(vii)(B).

 

1.5     “Code” means the Internal Revenue Code of 1986, as amended, as
interpreted by Treasury regulations and formal guidance issued thereunder.

 

1.6     “Committee” means the Company’s Retirement Plan Committee (or if none,
the Board).

 

1.7     “Company Contributions” means amounts the Company contributes or
credits, pursuant to Section 3.2, to the Participant’s Accounts under the Plan,
including Discretionary Contributions, 60 Point Group Contributions,
Discretionary Matching Contributions and Safe Harbor Enhanced Matching
Contributions, but not including Deferrals.

 

1.8     “Company 401(k) Plan” means the Littelfuse, Inc. 401(k) Retirement and
Savings Plan, as it may be amended from time to time.

 

1.9     “Compensation” is based upon the following "Compensation" definitions
used under the Company 401(k) Plan, but determined after disregarding any annual
limitation prescribed by Code Section 401(a)(17) and including Elective
Deferrals made under the Company 401(k) Plan (as defined therein); provided that
if Compensation is payable after the last day of the Plan Year, but is
Compensation for the Participant’s services during the final payroll period
(within the meaning of Code Section 3401(b)) that contains the last day of the
Plan Year, the Compensation is treated for purposes of computing Deferrals and
Employer Contributions as Compensation for the Plan Year in which the payroll
period commenced (this paragraph does not apply to Compensation for services
performed over any period other than the final payroll period as described
herein, including an annual bonus):

 

 
Page 2

--------------------------------------------------------------------------------

 

  

 

Contribution Type

 

401(k) Plan "Compensation" Definition

   

Deferrals

Discretionary Matching

Safe Harbor Enhanced Matching

 

Same as used to determine Elective Deferrals”

             

Discretionary Contribution

60 Point Group Contribution

 

Same as used to determine Discretionary Nonelective Contributions

 

 

1.10     “Deferrals” means elective deferrals that the Participant elects,
pursuant to Section 3.1, to have deducted from his/her Compensation and credited
to the applicable Plan Year Subaccount under the Plan.

 

1.11     “Disability” means an impairment of a Participant that has been
determined to qualify as a “Disability” under the Company 401(k) Plan.

 

1.12     “Earnings” means the notional gains and losses credited on the
Participant’s Accounts, which are based on the gains and losses of the
Investment Fund alternatives selected by the Participant.

 

1.13     “Effective Date” means the original date the Plan took effect, which
was January 1, 2010.

 

1.14     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, including Department of Labor regulations and formal guidance issued
thereunder.

 

1.15     “Investment Funds” means one or more of the investment fund choices
made available by the Committee, pursuant to Section 4.2 of the Plan, for
purposes of determining Earnings to be credited to the Participant's Account.

 

1.16     "Participant" means:

 

(a)     a management employee with a base salary equal to or greater than
$200,000 per year, as modified from time to time by the Committee; or

 

(b)     a management employee employed by Littelfuse Mexico Manufacturing B.V. –
Mexican Branch who is a citizen or resident alien of the United States, resides
in the United States, and is specifically designated as a Participant by the
Chief Legal Officer of the Company, provided, however, such employee shall
solely be eligible for the Discretionary Contribution under Section 3.2(a) of
this Plan and no other forms of Deferrals or Employer Contributions provided for
under the Plan.

 

1.17     “Payment Date” means the date on which a lump sum payment will be made
or the date on which installment payments will commence.

 

1.18     “Plan Year” means the calendar year.

 

 
Page 3

--------------------------------------------------------------------------------

 

 

1.19     “Plan Year Subaccount” means the subaccount established for the
Participant pursuant to Article 4 to hold the Participant’s Deferrals and
Employer Contributions attributable to a particular Plan Year, adjusted for
Earnings.

 

1.20     “Separation from Service” means a “separation from service” within the
meaning of Code Section 409A. By way of illustration, and without limiting the
generality of the foregoing, the following principals shall apply:

 

(a)     Regardless of whether the Participant’s employment has been formally
terminated, the Participant will be considered to have a Separation from Service
as of the date it is reasonably anticipated by both parties that no further
services will be performed by the Participant for the Company or that the level
of bona fide services the Participant will perform after such date for the
Company will permanently decrease to no more than twenty percent (20%) of the
average level of bona fide services performed for the Company over the
immediately preceding thirty-six (36) month period (or the full period of
employment if the Participant has been employed for less than 36 months). For
purposes of the preceding test, service as an employee or an independent
contractor shall be counted, and during any paid leave of absence the
Participant shall be considered to have been performing services at the level
commensurate with the amount of compensation received, and unpaid leaves of
absence shall be disregarded. A Participant is presumed to not have incurred a
Separation from Service if the Participant’s service level continues at a rate
which is 50% or more of the average prior service, using the above test. No
presumption applies where the Participant’s service level is more than 20% and
less than 50% of the average prior service.

 

(b)     The Participant will not be considered to have a Separation from Service
so long as the Participant is on military leave, sick leave, or other bona fide
leave of absence, if the period of such leave does not exceed six (6) months, or
if longer, so long as the Participant retains a right to reemployment with the
Company under an applicable statute or by contract. If a Participant’s leave
exceeds 6 months but the Participant is not entitled to reemployment under a
statute or contract, the Participant incurs a Separation from Service on the
next day following the expiration of 6 months. A leave of absence constitutes a
bona fide leave of absence for purposes of this definition only if there is a
reasonable expectation that the Participant will return to perform services for
the Company. Where a leave of absence is due to any medically-determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous period of at least 6 months, and where the Participant cannot
perform his/her duties or the duties of any substantially similar position, in
determining when a Separation from Service occurs, the above 6 month period is
29 months unless the Company or the Participant terminate the leave of absence
sooner.

 

(c)     For purposes of determining whether the Participant has a Separation
from Service, all services provided for the Company, or for any other entity
that is part of a controlled group that includes the Company as defined in
Section 414(b) or (c) of the Code, will be taken into account, whether provided
as an employee or as a consultant or other independent contractor; provided that
continued service as a non-employee director of the Company or any other such
entity will be disregarded in determining whether a Participant has incurred a
separated from service due to his/her termination of employment.

 

(d)     In accordance with and subject to Treasury Regulation Section
1.409A-1(h)(4), if the Company sells its assets to an unrelated party purchaser
where the Participants otherwise would incur a Separation from Service and where
such Participants will provide services to the purchaser after the sale closing,
the Company and the purchaser retain discretion no later than the asset sale
closing date to specify in writing whether the Participants will incur a
Separation from Service. In making such determination, the Company and the
purchaser must treat all affected Participants consistently.

 

 
Page 4

--------------------------------------------------------------------------------

 

 

1.21     “Specified Employee” means a Participant who has been determined to be
a “specified employee” as of the date of the Participant’s Separation from
Service. A Participant will be a “Specified Employee” during each period
beginning April 1 and ending the following March 31, if the Participant was a
‘key employee’ at any time during the 12 months ending on the prior December 31
(the identification date). For purposes of this definition, a key employee is
described in Code Section 416(i)(1)(A), disregarding paragraph (5) thereof, and
using compensation as defined under Treasury Regulation Section 1.415(c)-2(a).
In the case of certain corporate transactions (a merger, acquisition, spin-off
or initial public offering), or in the case of nonresident alien employees, the
Company will apply the Specified Employee provisions of the Plan in accordance
with Treasury Regulation Section 1.409A-1(i).

 

1.22     “Unforeseeable Emergency” means (a) a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, a beneficiary, or the Participant’s dependent (as defined
in Code Section 152, but without regard to Code Section 152(b)(1), (b)(2), and
(d)(1)(B)); (b) loss of the Participant’s property due to casualty; or (c) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the Participant’s control. The Company will determine whether a
Participant incurs an Unforeseeable Emergency based on the relevant facts and
circumstances and in accordance with Treasury Regulation Section 1.409A-3(i)(3).

 

1.23     “Unforeseeable Emergency Distribution” means an accelerated
distribution of benefits or a reduction or cessation of current deferrals
pursuant to Section 6.4 if the Participant has suffered an Unforeseeable
Emergency. A Participant’s request or failure to request an Unforeseeable
Emergency Distribution, or the Company’s acceptance or rejection of such a
request, is not treated as an election modification under Section 6.1(c).

 

ARTICLE 2
PARTICIPATION

 

An employee who meets the criteria designated by the Committee to be a
Participant as outlined in Article 1 will automatically become a Participant on
the date such criteria is met and will continue as a Participant until he or she
no longer satisfies the criteria for participation or the Committee has acted by
written resolution to remove him or her from participation.

 

ARTICLE 3
DEFERRAL ELECTIONS & COMPANY CONTRIBUTIONS

 

3.1     Elections to Defer Compensation.

 

(a)     Annual Election. A Participant may elect to defer Compensation under the
Plan for any Plan Year by filing a Deferral election during the enrollment
period established by the Committee prior to the beginning of such Plan Year,
which election will be effective on the first day of the next following Plan
Year. Deferral elections must be made each Plan Year and will not automatically
carry over.

 

 
Page 5

--------------------------------------------------------------------------------

 

 

A Participant may only elect to defer Compensation earned for services rendered
after the time his/her election is made. Elections must be of a whole percentage
of up to 90% of Compensation for each Plan Year, or such lower amount as to any
particular type of Compensation as designated by the Committee on the annual
election form. Applicable payroll withholding requirements for Social Security
and required income taxes, wage deductions for employee benefit plans, and other
legally-authorized wage deductions, as determined in the sole and absolute
discretion of the Committee, will be applied to a Participant's Compensation
before any Deferrals under this Plan are deducted, and any Deferral amount will
not exceed such remaining Compensation amount.

 

The Participant may revoke or modify a Deferral election for a Plan Year up to
the December 31 before the start of such Plan Year. After the beginning of a
Plan Year, Deferral elections with respect to Compensation for services
performed during such Plan Year are irrevocable, except in the event of an
Unforeseeable Emergency.

 

(b)     New Participant. If an employee first becomes a Participant in the
middle of a Plan Year (a “Newly-Eligible Participant”), the Participant must
make and deliver a Deferral election for that Plan Year not later than 30 days
after the employee first becomes a Participant. For purposes of this Section, an
employee first becomes a Participant in the first Plan Year he or she is
eligible to elect Deferrals or receive Company Contributions in this Plan or any
other plan that is aggregated with this Plan under Treasury Regulation Section
1.409A-6(a)(3), even if the employee has made no election to defer under this
Plan or any such plan. If a Participant has been paid all amounts due to him or
her under the Plan, and on or before the last payment ceases to be eligible to
participate in the Plan, but thereafter becomes eligible again to participate,
the employee is treated as a Newly-Eligible Participant. If a Participant ceases
to be eligible to participate, other than as to Earnings, regardless of whether
the Participant has been fully paid all amounts due to him or her under the
Plan, and subsequently becomes eligible to participate, the employee is treated
as a Newly-Eligible Participant, provided that the period during which the
employee was ineligible was at least twenty-four (24) months.

 

A Newly-Eligible Participant’s election may apply only to Compensation earned
for services rendered after the date the Participant delivers the Deferral
election to the Company. For Compensation that is earned for a specified
performance period, including an annual bonus, if the Newly-Eligible Participant
makes a Deferral election after the performance period commences, the Company
will pro rate the election by multiplying the performance period Compensation by
the ratio of the number of days left in the performance period at the time of
the election, over the total number of days in the entire performance period.

 

(c)     Suspension for Hardship/Unforeseeable Emergency. A Participant's
Deferral elections will be automatically cancelled for six (6) months (or such
other length of suspension as is required by the Code following a hardship
distribution from a 401(k) plan) following the date the Participant receives a
distribution from the Company 401(k) Plan as a result of a hardship, as
described in Treasury Regulation Section 1.401(k)-1(d)(3), or an Unforeseeable
Emergency Distribution under Section 6.4. Any later election to defer will be
subject to the rules governing Deferral elections.

 

 
Page 6

--------------------------------------------------------------------------------

 

 

3.2     Company Contributions. The Company will make the following contributions
to the Plan, as soon as administratively practicable after the close of each
Plan Year:

 

(a)     Discretionary Contribution - a Company Contribution to the Accounts of
each Participant in such amount (including zero) as determined by the Company,
in its sole discretion, provided the Participant is employed on the last day of
such Plan Year.

 

(b)     60 Point Group Contribution - a Company Contribution to the Accounts of
each Participant who is both a “60 Point Group” participant under the Company
401(k) Plan (as defined therein) and employed on the last day of such Plan Year
equal to the remainder of:

 

(i)     that portion of the Compensation that the Participant would have
received as a ‘Nonelective Contribution’ under the Company 401(k) Plan
(previously known as either a ‘non-safe harbor nonelective contribution #2’ or a
‘60 Point Group nonelective contribution’) for the Plan Year if such
contribution under the Company 401(k) Plan were determined without regard to the
annual compensation limit under Code Section 401(a)(17) for such Plan Year, and
by including elective deferrals made under the Company 401(k) Plan as
Compensation; less

 

(ii)     the amount of the ‘Nonelective Contribution’ actually made to the
Participant under the Company 401(k) Plan for such Plan Year.

 

(c)    Discretionary Matching Contribution - a matching contribution to the
Accounts of each Participant in such amount (including zero) as determined by
the Company, in its sole discretion, provided the Participant is employed on the
last day of such Plan Year.

 

(d)     Safe Harbor Enhanced Matching Contribution - a matching contribution to
the Accounts of each Participant who is a participant in the Company 401(k) Plan
and who earns Compensation during such Plan Year in excess of the annual
compensation limit under Code Section 401(a)(17), equal to

 

 

(i)

100% of the first 4% of the Participant’s Compensation that is deferred by the
Participant to the Company 401(k) Plan or this Plan during such Plan Year, less

 

 

(ii)

the amount contributed by the Company as an “ADP Safe Harbor Enhanced Matching
Contribution” under the Company 401(k) Plan for such Plan Year.

 

In all events, the sum of the Matching Contribution under this Plan, if any, and
the “ADP Safe Harbor Enhanced Matching Contribution” under the Company 401(k)
Plan for a Plan Year shall not exceed 4% of the Participant’s total Compensation
for the Plan Year.

 

ARTICLE 4
INVESTMENTS

 

4.1     Investment Elections. From time to time, the Participant shall
designate, on an election form provided by the Committee, the Investment Funds
in which the Participant’s Accounts will be deemed to be invested for purposes
of determining the amount of Earnings to be credited to such Accounts. The
Participant may specify that all or any percentage of his/her Accounts will be
deemed to be invested, in whole percentage increments. A Participant may change
his/her investment elections by making a new election, on a written or
electronic election form designated by the Committee, and subject to any
restrictions imposed by the Investment Fund. Any new election shall take effect
as soon as administratively practicable following its receipt by the Company (or
its designee).

 

 
Page 7

--------------------------------------------------------------------------------

 

 

If a Participant fails to select an Investment Fund for all or a portion of
his/her Accounts, the Participant will be deemed to have selected the default
Investment Fund designated by the Committee.  

 

During payout, the Participant’s Accounts shall continue to be credited with
Earnings based on the Investment Funds selected by the Participant until all
amounts have been distributed from the Participant’s Accounts.

 

4.2     Investment Choices. The Investment Funds that are available for purposes
of determining Earnings under this Plan will be the same as those "Investment
Funds" made available under the Company 401(k) Plan, unless the Committee
designates other or additional commercially-available Investment Funds for the
Plan. The Participant’s choice among Investment Funds is solely for purposes of
calculating and crediting Earnings on his/her Accounts. The Company has no
obligation to set aside or invest amounts as directed by the Participant. If the
Company chooses to invest any trust or other assets in a similar manner, the
Participant will have no more right to such Investment Funds than any other
unsecured general creditor.

 

4.3     Investment of Accounts. The Committee will establish a Plan Year
Subaccount for the benefit of the Participant for each Plan Year, which will be
credited with Deferrals and Company Contributions for such Plan Year. Each Plan
Year Subaccount will be adjusted to reflect positive or negative Earnings each
Valuation Date, determined assuming the amounts credited to his/her Accounts
were invested in the Investment Funds selected (or deemed to be selected) by the
Participant. The investment election made by a Participant is solely for the
purpose of valuing his/her Accounts and does not in any way require the Company,
or any trustee of assets designated as available to pay Plan benefits, to make
such investments.

 

4.4     Unfunded. The Company is responsible for the payment of all benefits
under the Plan from its general assets. At its discretion, the Company may
establish a grantor trust for the purpose of providing for payment of benefits
under the Plan. Such trust or trusts may be irrevocable, but the assets thereof
will be subject to the claims of the Company’s creditors as necessary to avoid
the assets from being treated as “substantially vested” and taxable to the
Participant under Code Section 83. Benefits paid to the Participant from any
such trust or trusts will be considered paid by the Company for purposes of
meeting the obligations of the Company under the Plan.

 

Any such grantor trust and the trust assets must be and must remain located
within the United States, except with respect to a Participant who performs
outside the United States substantially all services giving rise to the deferred
compensation. The trust may not contain any provision limiting the trust assets
to the payment of Plan benefits upon a change in the Company’s financial health,
even if the assets remain subject to claims of the Company’s general creditors.
For this purpose, the Company, upon a change in the Company’s financial health,
may not transfer deferred compensation to the trust. The Company (and any member
of a controlled group which includes the Company) during a “restricted period”
(as defined under Code Section 409A) also may not transfer deferred compensation
to the trust and the trust may not be restricted to payment of Plan benefits, to
the extent that such transfer or restriction would violate the at-risk
limitation of Code Section 409A(b)(3). Any trust the Company establishes under
this Plan shall be further subject to applicable guidance, compliance with which
is necessary to avoid the transfer of assets to the trust being treated as a
transfer of property under Code Section 83.

 

 
Page 8

--------------------------------------------------------------------------------

 

 

4.5     Statement of Accounts. The Committee will provide each Participant with
periodic written or electronic statements at least annually setting forth the
Participant’s Plan Year Subaccount balances as of the end of the applicable
period.

 

ARTICLE 5
VESTING

 

The Participant is 100% vested at all times in his/her Account.

 

ARTICLE 6
DISTRIBUTIONS

 

6.1     Distribution Elections.

 

(a)     Initial Election. At the time of making his/her Deferral election with
respect to a Plan Year under Article 3 above, the Participant must designate the
time of distribution of the applicable Plan Year Subaccount from the following
alternatives:

 

 

(1)

Within 90 days following Separation from Service,

 

 

(2)

At a Specified Time (e.g., January 1, 2030).

 

The Participant must also elect whether such payment will be made in a single
lump sum payment or substantially equal annual installments over a period of up
to 5 years.

 

For Plan Years prior to 2017, Participants could elect to commence distribution
upon attainment of either (i) the later of age 65 and 5 Years of Service (as
defined in the Company 401(k) Plan) or (ii) age 59½. Any such election made (or
deemed to be made) by a Participant with respect to deferrals of Compensation
and Company Contributions for the 2016 and earlier Plan Years will remain in
effect for each such Plan Year Subaccount subject to any Participant-elected
modifications as provided in paragraph (d) below.

 

Any Plan Year Subaccount may be distributed earlier and in a different form than
elected by the Participant upon a mandatory payment event as described in
paragraph (c) below.

 

(b)     Default Election. In the event the Participant fails to timely make an
election (or no valid election is in place and accepted by the Company) as to
the time or method of distribution of a Plan Year Subaccount, he or she will be
deemed to have elected a single cash lump sum within 90 days following
Separation from Service (for Plan Year Subaccounts 2016 and earlier, the default
election is a single cash lump sum on the date that is 13 months following
his/her Separation from Service). Any such deemed election is subject to earlier
payout upon a mandatory payment event as described in paragraph (c) below.

 

 
Page 9

--------------------------------------------------------------------------------

 

 

(c)     Mandatory Payment Events. In all events, a Participant’s Accounts shall
be distributed upon the earlier of the Participant’s death, a Change in Control,
or the 90th day following the 10th anniversary of the Participant’s Separation
from Service, as described below:

 

(i)     Death Benefits. If the Participant dies prior to commencement of
benefits payable from a Plan Year Subaccount, the Company will pay the Plan Year
Subaccount to the Participant’s Beneficiary in a single cash lump sum within 90
days following the death. If the Participant dies after commencement of benefits
payable from a Plan Year Subaccount, benefits from such Plan Year Subaccount
will continue to be paid to the Participant’s Beneficiary at the same time and
in the same form as they would have been paid to the Participant had the
Participant not died (subject to the other mandatory payment events described in
this paragraph (c)).

 

(ii)     Change in Control. In the event of a Change in Control, all amounts
credited to any Plan Year Subaccount will be paid in a single cash lump sum
within 90 days following such Change in Control without regard to whether other
distribution elections have been made or distributions have commenced, or
whether the Plan is adopted by the surviving entity; provided, however, the
Committee may delay payment to a Participant related to a Change in Control
under circumstances described in Treasury Regulation Section 1.409A-3(i)(5)(iv).

 

(iii)     10th Anniversary of Separation from Service. Any portion of a
Participant's Accounts that have not been distributed on or before the 10th
anniversary of the Participant's Separation from Service (including due to
death) will be distributed in a single lump sum payment within 90 days following
such anniversary.

 

(d)     Modification of Election. A Participant may only change his/her
distribution election (or deemed election) with respect to any Plan Year
Subaccount after the beginning of the applicable Plan Year if all of the
following requirements are met:

 

(i)     the new election does not take effect until at least twelve (12) months
after the date on which the new election is made;

 

(ii)     the new election delays payment for at least five (5) years from the
original Payment Date; and

 

(iii)     in the case of payments made according to a distribution scheduled for
a Specified Time, the new election is made not less than twelve (12) months
before the original Payment Date.

 

In applying the above limitations, installment payments are treated as a single
payment made on the Payment Date. Only one (1) modification is permitted as to
any one Plan Year Subaccount. Modifications made pursuant to this Section must
comply with any rules established by the Committee, and with all requirements of
Code Section 409A. A modification election will not take effect unless accepted
and approved by the Committee (or its designee).

 

In all events, a Participant may not accelerate the date a distribution is made,
except for Unforeseeable Emergency Distributions or other circumstances listed
in Treasury Regulation Section 1.409A-3(j)(4)(ii) through (xiv) and approved by
the Committee in writing, in its sole discretion and without any Participant
discretion or election.

 

 
Page 10

--------------------------------------------------------------------------------

 

 

6.2     Distribution Timing. Each Plan Year Subaccount shall be paid to the
Participant in cash as elected (or deemed to be elected) by the Participant
pursuant to Section 6.1, subject to any delay for Specified Employees as
described in Section 6.3 below.

 

6.3     Delay for Specified Employees. Notwithstanding anything to the contrary
in the Plan, the Plan may not make any payment based on a Participant’s
Separation from Service, if such Participant on the date of Separation from
Service is a Specified Employee, earlier than 6 months following the Separation
from Service (or if earlier, upon the Specified Employee’s death), except as
permitted under this Section. Any payments that otherwise would be payable to
the Specified Employee during the foregoing 6 month period will be accumulated
and payment delayed until the first day of the seventh month that is after the 6
month period. This Section does not apply to payments made on account of a
domestic relations order, payments made because of a conflict of interest, or
payment of employment taxes, all as described in Treasury Regulation Section
1.409A-3(i)(2)(i).

 

6.4     Unforeseeable Emergency Distribution. Upon a finding that the
Participant (or, after the Participant’s death, a Beneficiary) has suffered an
Unforeseeable Emergency, the Committee may, at the request of the Participant or
Beneficiary, accelerate distribution of the Participant's Accounts under the
Plan in the amount reasonably necessary to alleviate such Unforeseeable
Emergency, subject to the following conditions:

 

(a)     The request to take an Unforeseeable Emergency Distribution must be made
on a written or electronic form designated by the Committee and filed with the
Committee (or its designee). The payment will be processed within ninety (90)
days following the Committee’s acceptance of the Participant’s request (provided
that the Participant has no discretion over the taxable year of payment) and
will be taken, pro rata, from all Plan Year Subaccounts of the Participant.

 

(b)     The amount distributed with respect to an Unforeseeable Emergency shall
not exceed the amount necessary to satisfy such Unforeseeable Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise,
by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe Unforeseeable Emergency), or by the
cancellation of a Deferral election under Section 3.1. Amounts available as a
hardship distribution or a loan from the Company 401(k) Plan or as an
unforeseeable emergency distribution from another nonqualified plan may be
disregarded in determining “necessity”.

 

6.5     Possible Delays to Comply with Applicable Laws. A payment (whether a
lump sum or an installment payment) may be delayed where the Company reasonably
anticipates that (a) if the payment were made as scheduled, the Company’s
deduction with respect to such payment would not be permitted due to the
application of Code Section 162(m), provided that such delay complies with and
the payment is made in accordance with Treasury Regulation Section
1.409A-1(b)(7)(i); (b) the making of the payment will violate Federal securities
laws or other applicable law, provided that such delay complies with Treasury
Regulation Section 1.409A-2(b)(7)(ii) and the payment is made at the earliest
date at which the Company reasonably anticipates that the making of the payment
will not cause such violation; or (c) such delay is required to satisfy the
requirements of the Uniformed Services Employment and Reemployment Rights Act of
1994, as amended, 38 U.S.C. 4301-4344.

 

 
Page 11

--------------------------------------------------------------------------------

 

 

ARTICLE 7
PAYEE DESIGNATIONS AND LIMITATIONS

 

7.1     Beneficiaries. Each Participant has the right, at any time, to designate
any person or persons (both primary and contingent) who will receive payment of
any Plan Year Subaccount in the event of the Participant’s death. The
Beneficiary designation shall be effective when it is submitted to the Committee
(or its designee) during the Participant’s lifetime in the written or electronic
format designated by the Committee. If a Participant fails to designate a
Beneficiary for any Plan Year Subaccount as provided above, or if every person
designated as Beneficiary with respect to a Plan Year Subaccount predeceases the
Participant or dies prior to complete distribution of such Plan Year Subaccount,
then the Plan Year Subaccount will be paid to the following (in this order):

 

 

(a)

the Participant’s spouse, or if none, then

 

 

(b)

the Participant’s then living lineal descendants, by right of representation, or
if none, then

 

 

(c)

the Participant’s estate.

 

7.2     Payments to Minors/Incompetents. If a Beneficiary is a minor or
otherwise is a person whom the Company reasonably determines to be legally
incompetent, the Company may cause the Plan or any related trust to pay the
Participant’s Accounts to a guardian, trustee or other proper legal
representative of the Beneficiary. The Plan’s or any related trust’s payment of
the deceased Participant’s Accounts to the Beneficiary, or proper legal
representative of the Beneficiary, completely discharges the Company, the Plan
and any related trust of all further obligations under the Plan.

 

7.3     Inability to Locate Payee. In the event that the Committee is unable to
locate a Participant or Beneficiary within two (2) years following a scheduled
Payment Date, the amount allocated to the applicable Plan Year Subaccount shall
be forfeited. If, after such forfeiture but before termination of the Plan, the
Participant or Beneficiary later claims such benefit, such benefit shall be
reinstated without Earnings.

 

ARTICLE 8
ADMINISTRATION & CLAIMS PROCEDURE

 

8.1     Committee. The Plan is administered by a Committee appointed by the
Compensation Committee of the Board (or if none, the Board), which has the
exclusive right and full discretion (i) to appoint agents to act on its behalf,
(ii) to select and establish Investment Funds, (iii) to interpret the Plan, (iv)
to decide any and all matters arising under the Plan (including the right to
remedy possible ambiguities, inconsistencies, or admissions), (v) to make, amend
and rescind such rules as it deems necessary for the proper administration of
the Plan, and (vi) to make all other determinations and resolve all questions of
fact necessary or advisable for the administration of the Plan, including
determinations regarding eligibility for benefits payable under the Plan. All
interpretations of the Committee with respect to any matter hereunder shall be
final, conclusive and binding on all persons affected thereby. No member of the
Committee or agent thereof shall be liable for any determination, decision, or
action made in good faith with respect to the Plan. The Company will indemnify
and hold harmless the members of the Committee and its agents from and against
any and all liabilities, costs, and expenses incurred by such persons as a
result of any act, or omission, in connection with the performance of such
persons’ duties, responsibilities, and obligations under the Plan, other than
such liabilities, costs, and expenses to the extent resulting from the bad
faith, willful misconduct, or criminal acts of such persons.

 

 
Page 12

--------------------------------------------------------------------------------

 

 

8.2     Claims Procedure. Any Participant, former Participant or Beneficiary may
file a written claim with the Committee setting forth the nature of the benefit
claimed, the amount thereof, and the basis for claiming entitlement to such
benefit. The Committee will determine the validity of the claim and communicate
a decision to the claimant promptly and, in any event, not later than ninety
(90) days after the date of the claim, unless special circumstances require an
extension of time for processing the claim. In no event may the extension exceed
ninety (90) days from the end of the initial ninety (90) day period. If an
extension of time is necessary, the Committee will send the claimant a written
notice prior to the expiration of the initial ninety (90) day period. The
extension notice will indicate the special circumstances requiring the extension
and the date by which the Committee expects to render a decision as to the
benefit determination. The claim may be deemed by the claimant to have been
denied for purposes of further review described below if the Committee does not
furnish a decision to the claimant within such ninety (90) day period (or
180-day period if extended).

 

If additional information is necessary to make a determination on a claim, the
Committee will advise the claimant of the need for such additional information
within forty-five (45) days after the date of the claim. The claimant has up to
one hundred eighty (180) days to supplement the claim information, and the
Committee will advise the claimant of the decision on the claim within
forty-five (45) days after the earlier of the date the supplemental information
is supplied or the end of the one hundred eighty (180) day period.

 

If a claim for benefits is denied, the Committee will provide the claimant a
written notice setting forth in a manner calculated to be understood by the
claimant (i) the specific reason or reasons for the denial, (ii) specific
reference to any provisions of the Plan (including any internal rules,
guidelines, protocols, criteria, etc.) on which the denial is based, (iii) a
description of any additional material or information that is necessary to
process the claim, and (iv) an explanation of the procedure for further
reviewing the denial of the claim, including an explanation of the claimant’s
right to submit the claim for binding arbitration in the event of an adverse
determination on review.

 

8.3     Review Procedures. Within sixty (60) days after the receipt of a denial
on a claim, a claimant (or his/her authorized representative) may file a written
request with the Committee for review of such denial. Such review shall be
undertaken by the Committee and shall be a full and fair review. The claimant
shall have the right to review all pertinent documents. The Committee shall
issue a decision not later than sixty (60) days after receipt of a request for
review from a claimant, unless special circumstances (such as the need to hold a
hearing) require a longer period of time, in which case the Committee will
render a decision as soon as possible but not later than one hundred twenty
(120) days after receipt of the claimant’s request for review. The decision on
review will be in writing and shall include specific reasons for the decision
written in a manner calculated to be understood by the claimant with specific
reference to any provisions of the Plan on which the decision is based and will
include an explanation of the claimant’s right to submit the claim for binding
arbitration in the event of an adverse determination on review.

 

 
Page 13

--------------------------------------------------------------------------------

 

 

8.4     Binding Arbitration. Any claim, dispute or other matter in question of
any kind relating to this Plan which is not resolved by the claims and appeal
procedures described in 8.1 and 8.2 above must be settled by arbitration in
accordance with the applicable employment dispute resolution rules of the
American Arbitration Association. Notice of demand for arbitration must be made
in writing to the opposing party and to the American Arbitration Association
within a reasonable time after the claim, dispute or other matter in question
has arisen. In no event shall a demand for arbitration be made after the date
when the applicable statute of limitations would bar the institution of a legal
or equitable proceeding based on such claim, dispute or other matter in
question. The decision of the arbitrators shall be final and may be enforced in
any court of competent jurisdiction. The arbitrators may award reasonable fees
and expenses to the prevailing party in any dispute under the Plan and shall
award reasonable fees and expenses in the event that the arbitrators find that
the losing party acted in bad faith or with intent to harass, hinder or delay
the prevailing party in the exercise of its rights in connection with the matter
under dispute.

 

8.5     Disputed Payments. In the event of a dispute between the Company and a
Participant as to whether deferred compensation is payable to the Participant
under the Plan, or as to the amount thereof, or any other failure to pay,
payment is treated as paid on the designated payment date if such payment is
made in accordance with Treasury Regulation Section 1.409A-3(g).

 

ARTICLE 9
MISCELLANEOUS

 

9.1     Amendment or Termination. The Company may, at any time, amend or
terminate the Plan, except that unless required by law, no such amendment or
termination may reduce the balances of a Participant’s Accounts If the Company
terminates the Plan, no further amounts shall be deferred under the Plan and all
Accounts will be paid in accordance with the provisions of the Plan.
Notwithstanding the foregoing, to the extent permitted under Code Section 409A,
the Company may, in its complete and sole discretion, accelerate distributions
under the Plan pursuant to a termination and liquidation of the Plan as
specifically authorized under Treasury Regulation Section 1.409A-3(j)(4)(ix).

 

9.2     Unsecured General Creditor. The benefits paid under the Plan are paid
from the general assets of the Company, and the Participant and any Beneficiary
or their heirs or successors are no more than unsecured general creditors of the
Company with no special or priority right to any assets of the Company for
payment of any obligations hereunder. It is the intention of the Company that
this Plan be unfunded for purposes of ERISA and the Code.

 

9.3     No Assignment. The Company will pay all amounts payable under the Plan
only to the person or persons designated by the Plan and not to any other person
or entity. No part of a Participant’s Accounts may be liable for the debts,
contracts, or engagements of any Participant, Beneficiary, or their successors
in interest, nor shall a Participant’s Accounts be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, sell, transfer,
commute, pledge, encumber, or assign any benefits or payments hereunder in any
manner whatsoever. No part of a Participant’s Accounts is subject to any right
of offset against, or reduction for, any amount payable by the Participant or
Beneficiary, whether to the Company or any other party, under any arrangement
other than under the terms of this Plan.

 

9.4     Withholding. Each Participant must make appropriate arrangements with
the Company for satisfaction of any Federal, state or local income tax
withholding requirements, Social Security and other employee tax or other
requirements that apply to the Participant’s Accounts. All taxes required to be
withheld by the Company with respect to any payment or the Participant’s
Accounts shall be deducted from such payment or any other Compensation payable
by the Company or its affiliates to the Participant (or Beneficiary).

 

 
Page 14

--------------------------------------------------------------------------------

 

 

9.5     Protective Provisions. Each Participant must cooperate with the Company
by furnishing any and all information requested by the Committee, in order to
facilitate the payment of benefits under the Plan, taking such physical
examinations relating to a Disability determination as the Committee may deem
necessary, and taking such other actions as may be requested by the Committee.
If a Participant refuses to so cooperate, the Company will have no further
obligation to the Participant under the Plan.

 

9.6     Errors. In the event an error is made in an account statement, such
error will be promptly corrected on the statements following the date such error
is discovered by the Committee. In the event of an error in deferrals or
distributions, the error will be promptly corrected upon discovery by the
Committee, consistent with and as permitted by any correction procedures
established under Code Section 409A. In the event of an error in a distribution,
the over or under payment will be promptly corrected by payment to or collection
from the Participant consistent with any correction procedures established under
Code Section 409A, upon the discovery of such error. In the event of an
overpayment, the Company may, at its discretion, offset other amounts payable to
the Participant from the Company or its affiliates (including but not limited to
salary, bonuses, expense reimbursements, severance benefits or other
compensation benefit arrangements, as allowed by law and subject to compliance
with Code Section 409A) to recoup the amount of such overpayment(s).

 

9.7     Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continue the provision of services in any capacity
whatsoever to the Company or its affiliates.

 

9.8     Successors of the Company. The rights and obligations of the Company
under the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company. Except where the Plan or applicable law
require uniformity in order to comply with Code Section 409A, the Company need
not provide the same Plan benefits or apply the same Plan terms and conditions
to all Participants, even as to Participants who are of similar pay, title and
other status with the Company.

 

9.9     Notice. Any notice or filing required or permitted to be given under
this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, directed to the attention of the Committee at the
principal office of the Company, or to the last known address of the Participant
indicated on the records of the Company. Notice shall be deemed given as of the
date of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification. Notices to the
Company and notices to Participants who are active employees of the Company may
be permitted by electronic communication according to specifications established
by the Committee and communicated to Participants from time to time.

 

9.10     Construction. Headings and subheadings are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions of the Plan. All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, or neuter, as the identity of the person or
persons may require. As the context may require, the singular may be read as the
plural and the plural as the singular.

 

 
Page 15

--------------------------------------------------------------------------------

 

 

9.11     Governing Law. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA. In the event any provision of, or legal issue relating to, this Plan
is not fully preempted by federal law, such issue or provision shall be governed
by the laws of the State of Illinois.

 

IN WITNESS WHEREOF, the Compensation Committee of the Board of Directors of the
Company has approved this restatement of the Plan as of the Effective Date and
has authorized the undersigned to execute this document on this 30th day of
September, 2016.

 

 

Littelfuse, Inc.

 

 

 

 

 

 

 

 

 

 

By

/s/ Ryan K. Stafford

 

 

 

 

 

 

 

Ryan K. Stafford, Executive Vice President/Chief Legal and Human Resources
Officer  

 

 

Page 16